Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 7/11/2005 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 2/11/2005 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 7/11/2005, claims 1, 3-7, 9-12 and 14-23 are pending in the application.  .  Claims 7 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 12/09/2020 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.



New Claim rejections – necessitated by claim amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 11, 12, and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO996146 (of r cord), Byrne et al. (US Patent Application Publication No. 20170051290 of record IDS 12/09/2020; Feb. 23, 2017 – Priority to Provisional application No. Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 2 Nov. 2020. Web. 5 Nov. 2020 of record).
The claims are drawn to a pharmaceutical composition comprising an 
oligonucleotide of SEQ ID No. 1, Na++ and a cation selected from the group consisting of K+, Mg++, Ca++, Ba++, Mn++, Ni++, Li++, Zn++ and Cr+++, wherein the composition further comprises hydroxymethyl cellulose, methylparaben, propylparaben sodium and sodium phosphate.
WO996146 teach and oligonucleotide identical to SEQ ID No. 1. WO996146 teach the composition further comprises a saline solution or hydroxymethyl cellulose and teach an enema formulation comprising the oligo in a saline solution and hydroymethyl cellulose (see Example 46 and page 114). WO996146 teach the oligonucleotide was administered in doses of 0.5 to 2 mg/kg (see example 50 and 51).  
WO996146 teach oligonucleotides with pharmaceutically acceptable salts include but are not limited to (a) salts formed with cations such as sodium, potassium, ammonium, magnesium, calcium, polyamines such as spermine and spermidine, etc (see page 27) and teach formulations of gels, cream, emulsions, suppositories (see page 36). Further WO996146 teach the composition in normal saline and it is known in the art "Normal saline" comprises 0.9% of NaCI, which amounts to 158 mM Na+ cations, according to common general knowledge as shown in Wikipedia.

	Schmidts et al. teach formulations for making an emulsion for administration of an oligonucleotide which permits absorption into target cells in the mucosa or intestinal epithelial cells wherein the formulation comprising at least one organic and/or inorganic additive is a salt or an ionic liquid whose cation component comprises Na, Mg, K, Li, Ca, Fe, Cu, Ag or a combination of these elements (e.g., a mixture of NaCl, MgSO.sub.4) or a combination of these elements with organic cations (e.g., a mixture of Mg(N(SO.sub.2CF.sub.3).sub.2).sub.2, Mg(OSO.sub.2CF.sub.3).sub.2 in an ionic 
Liquid (see paragraphs 9-18). Schmidt specifically states a combination of Na and Mg.
It is known in the art that compositions can comprise methylparaben, propylparaben sodium for use as preservatives and sodium phosphate for use as an aqueous solution.  Byrne et al. teach composition emulsions comprising oligonucleotides wherein the aqueous solution is a monobasic sodium phosphate and comprising methylparaben and propylparaben sodium as preservatives (see 0300).  
Moreover, as MPEP 2144.05.II.A. cites “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 
It would have been obvious to one of ordinary skill in the art to use mixtures of salts in the compositions such as Na and Mg taught by Schmidt above given Schmidt et al. teach said formulation permits absorption into target cells in the mucosa or intestinal epithelial cells and it would have been obvious to use the aqueous solutions and preservatives taught by Byrne et al. in the composition taught by WO996146.  One of skill in the art would be capable of determining the optimal concentrations of each component to provide the optimal composition for use.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.


Claims 1, 3- 6 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US Patent Application Publication No. 20170051290; Feb. 23, 2017 – Priority to Provisional application No. 61/987,418 filed on May 1, 2014) in view of Cook et al. (U.S. Patent No. 5,576,302; Nov. 19, 1996 of record IDS 12/09/2020) and Reich (U.S. Patent 20080152654).
Cook et al. teaches (Column 12, lines 60-64) that inflammatory diseases mediated by intercellular cell adhesion molecule (ICAM-1) can be clinically treated using  GCCCAAGCTGGCATCCGTCA) known in the art as ISIS-2302 (e.g. Alicaforsen), which is the claimed SEQ ID No. 1.
It was known in the art that inhibition of ICAM-1 expression can be used to treat ocular inflammatory diseases as taught by Byrne et al. (Paragraphs 0307, 0009 and 0338).  Thus it would have been obvious to use the claimed oligonucleotide in a composition to be delivered to the eye for treatment of an ocular inflammatory disease. 
Byrne teaches (Paragraph 300) emulsion formulations including “methyl paraben, propyl paraben...and (Paragraph 0257) sodium hydroxide…”  Byrne further teaches (Paragraph 0227) the advantages of using liposomes for drug delivery, include but are not limited to…”cost-effective manufacture of liposome-based pharmaceuticals, either in a liquid suspension or lyophilized product, has demonstrated the viability of this technology as an acceptable drug delivery system.”
Reich et al. teach pharmaceutical compositions for ocular administration comprising an inhibitory nucleic acid and salts such as sodium and magnesium (see 0099).
It would have been obvious to one of ordinary skill in the art to formulate the claimed oligonucleotide in composition taught by Reich for delivery to the eye to treat and ocular inflammatory disease.  One would have used this oligonucleotide taught by Cook et al. to efficiently target ICAM-1 and inhibit expression and given this target was known to be responsible for inflammatory ocular diseases.
Moreover, it would have been obvious to find the optimal concentrations of the components used in the composition because MPEP 2144.05.II.A. cites “Generally, differences in concentration or temperature will not support the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” In other words, concentrations of the various components is unpatentable without evidence of the criticality of the claimed range.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

With respect to claims drawn to a combination of salts Na+ and Mg++, applicant argues this combination produced surprising and unexpected results that was not suggested by the prior art at the time of filing of the instant application. In response, given the prior art such as Schmidts et al. teach compositions for delivery of emulsions for better tissue absorption and Reich teach a composition specifically for ocular delivery of a nucleic acid that comprises Na+ and Mg++, one would expect this compositions to have improved results as compared to a composition having a single cation. Thus the results shown by Applicant would not be considered surprising and unexpected.





Response to Arguments
Claim Rejections - 35 USC § 102
The rejection of claim(s) 1-4, 6, 10-16 and 18 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by WO996146 (of record cited on IDS filed 12/16/2019) Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 2 Nov. 2020. Web. 5 Nov. 2020) is withdrawn in response to claim amendments.

Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO996146, Burke (US Patent 6,555,525) and Shanahan et al. (Expert Opinion on Invest Drugs, 1417-1429 1999) is withdrawn in response to claim amendments.

Claim Rejections - 35 USC § 112
Written Description
The rejection of claims 1-6 and 10-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to claim amendments. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1-6 and 10-18 are provisionally rejected under the judicially created doctrine of double patenting over claims 5-20 of copending Application No. 16,476,223.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter.

This is a provisional obviousness-type double patenting rejection.
	
	
	Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635